                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

  BRENNAN LANDY, individually and on behalf
  of all others similarly situated,

                         Plaintiff,                         Case No.
  v.                                                       CLASS ACTION COMPLAINT

  POWER HOME TECHNOLOGIES, LLC, a
  North Carolina limited liability company,                 JURY TRIAL DEMANDED

                         Defendant.




                                CLASS ACTION COMPLAINT

       Plaintiff Brennan Landy (“Landy”) brings this Class Action Complaint against Defendant

Power Home Technologies, LLC (“Defendant” or “Power Home”) to stop Defendant’s practice

of placing (or having placed on their behalf) telephone calls using an artificial or pre-recorded

voice to the cellular telephones of consumers nationwide without their prior express written

consent, including to those on the National Do Not Call Registry, and to obtain redress for all

persons injured by Defendant’s conduct. Plaintiff also seeks an award of statutory damages to the

members of the alleged Class, plus court costs and reasonable attorneys’ fees as set forth herein.
                                           PARTIES

       1.      Plaintiff Landy is a natural person over the age of eighteen (18) who resides in

Ardmore, Pennsylvania.

       2.      Defendant Power Home is a limited liability company organized and existing

under the laws of the State of North Carolina. Defendant’s primary place of business and

corporate headquarters is located in Raleigh, North Carolina.



                                      JURISDICTION & VENUE
                                                 1

            Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 1 of 11
        3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as the action raises a question of federal law under the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227, et seq., a federal statute. This Court also has jurisdiction under

the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332, because the alleged Class consists of

over 100 persons, there is minimal diversity, and the claims of the class members, when

aggregated together, exceeds $5 million. Further, none of the exceptions to CAFA apply.

        4.       This Court has personal jurisdiction over Defendant and venue is proper in this

District because Defendant solicits significant business in this District, resides and is

headquartered in this District, has entered into business contracts in this District, and a

substantial part of the events or omissions giving rise to the claim occurred in or emanated from

this District.

                             COMMON ALLEGATIONS OF FACT

        5.       Defendant is a home security provider headquartered in North Carolina. Its

corporate headquarters is located at 4521 Preslyn Drive, Raleigh, NC 27616.

        6.       Unfortunately for consumers, Power Home casts its marketing net too wide. That

is, in an attempt to promote its business and to generate leads, Defendant conducted (and

continues to conduct) a wide-scale telemarketing campaign that features the repeated making of

unsolicited autodialed calls and consumers' cellphones without any prior express consent to

make these calls.

        7.       Defendant (or third parties acting on Defendant’s behalf and for its benefit) place

these calls to telephones using pre-recorded avatar technology without consumers’ prior express

consent, written or otherwise, in violation of the TCPA.




                                                  2

             Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 2 of 11
       8.       That is, at no time did Defendant obtain prior express consent from Plaintiff and

the alleged Class in writing to receive the calls at issue.

       9.       Defendant’s telemarketers, acting on behalf of Defendant, for Defendant’s

benefit, and/or at Defendant’s direction and control, made such calls (on information and belief)

with Defendant’s knowledge and approval, at Defendant’s direction, and/or for Defendant’s

benefit.

       10.      As such, Defendant not only invaded the personal privacy of Plaintiffs and

members of the alleged Class, it intentionally and repeatedly violated the TCPA in the process.

       11.      Defendant’s calls were also placed to persons who placed their numbers on the

National Do Not Call Registry for the specific purpose of avoidance the nuisance and invasion of

privacy caused by Defendant’s calls.

                          FACTS SPECIFIC TO PLAINTIFF LANDY

       12.      Plaintiff Landy is the subscriber to and customary user of the personal cellular

telephone number ending in 5129.

       13.      Plaintiff Landy registered his phone number on the National Do Not Call Registry

on or around December 15, 2004.

       14.      On approximately September 9, 2020, Landy received a call from the phone

number (610) 968-0687.

       15.      When Landy answered the call, he heard a long pause after saying “hello,” had to

say “hello” multiple times before an operator came on the line, and heard a beep prior to the call

connecting.




                                                   3

             Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 3 of 11
          16.      Eventually, Landy was greeted by a pre-recorded avatar voice. The avatar, calling

itself “Carol” from “Home Security Promotions”, solicited Landy to purchase a home security

system.

          17.      Landy knew that “Carol” was really a pre-recorded avatar because “Carol” did not

speak naturally and misunderstood some of Landy’s responses to “her” in a way that a human

being would not.

          18.      Eventually “Carol” said that “she” would connect Landy to an operator.

          19.      Landy was transferred to an operator named Casey or Kaci, who was a live

person.

          20.      The operator continued to solicit Landy for home security products and services.

          21.      Eventually Landy was transferred (via a warm transfer process) to someone with

“Safe Home Safe” scheduling, who scheduled a technician to visit Landy’s home.

          22.      Landy subsequently received a follow up call from “Safe Home Safe” from the

number 888-347-8873 to follow up on the initial call, stating that someone named “Jacob” would

be visiting Landy’s home.

          23.      Later that day, Landy received a call from “Kenny” with PowerHome Technology

regarding the home security install pitched on the pre-recorded avatar call. Kenny stated that

PowerHome would be the company installing the home security product should Landy proceed.

          24.      Additionally, upon calling the 888-347-8873 back, Landy heard a pre-recorded

message saying “thank you for calling Power Home Technologies”.

          25.      Thus, the initial call from (610) 968-0687, which featured an artificial or

prerecorded voice, was made on Power Home’s behalf, for Power Home’s benefit, and/or at the

direction of Power Home.



                                                     4

                Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 4 of 11
                                CLASS ACTION ALLEGATIONS

        26.      Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of themselves and the Class defined as follows:

        Pre-recorded No Consent Class: All persons in the United States from four years
        prior to the filing of this action through the date notice is sent to the Class who (1)
        received a telemarketing call made by Power Home Technologies or any of Power
        Home’s sub-dealers, vendors, lead generators, or agents either promoting Power
        Home’s goods or services or that could have resulted in the installation of a home
        security system by Power Home, (2) on the person’s telephone, (3) using an
        artificial or pre-recorded voice, and (4) for whom Defendant claims prior express
        written consent was obtained in the same manner as Defendant claims prior express
        written consent was obtained to call the Plaintiff.


        27.      The following people are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its

parents have a controlling interest and its current or former officers and directors; (3) persons

who properly execute and file a timely request for exclusion from the Class; (4) persons whose

claims in this matter have been finally adjudicated on the merits or otherwise released; (5)

Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives, successors, and

assignees of any such excluded persons. Plaintiff anticipates the need to amend the class

definitions following appropriate discovery regarding, inter alia, the size of the class, the

equipment used to dial Plaintiff, and the manner by which Defendant claim any prior express

consent was obtained to call Plaintiff.

        28.      Numerosity: The exact number of members within the Class is unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On

information and belief, Defendant or its telemarketers have placed pre-recorded avatar calls to

thousands of consumers who fall into the defined Class. The exact number of members of the

                                                   5

              Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 5 of 11
Class can be identified through Defendant’s records (and the records of third parties) and by

reference to other objective criteria.

       29.      Typicality: Plaintiff’s claims are typical of the claims of other members of the

Class in that Plaintiff and the members of the Class sustained damages arising out of Defendant’s

uniform wrongful conduct.

       30.      Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in complex

class actions. Plaintiff and their counsel have no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiff.

       31.      Commonality and Predominance: There are several questions of law and fact

common to the claims of Plaintiff and the Class, and those questions go to the very heart of the

litigation and predominate over any questions that may affect individual members of the Class.

Common questions for the Class include, but are not necessarily limited to, the following:

                (a)    Whether Defendant’s conduct violated the TCPA;

                (b)    Whether Defendant and/or its agents made the calls with the use of avatar

                technology and/or an artificial or pre-recorded voice;

                (c)    Whether Defendant and/or its telemarketers systematically made calls to

                persons who did not previously provide Defendant with prior express written

                consent;

                (d)    Whether the calls were for telemarketing purposes; and

                (e)    Whether members of the Class are entitled to treble damages based on the

                willfulness of Defendant’s conduct.




                                                  6

             Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 6 of 11
          32.      Conduct Similar Towards All Class Members: By committing the acts set forth

in this pleading, Defendant has acted or refused to act on grounds substantially similar towards

all members of the Class so as to render final injunctive relief and corresponding declaratory

relief appropriate so as to warrant certification under Rule 23(b)(2).

          33.      Superiority & Manageability: This case is also appropriate for class certification

under Rule 23(b)(3) because class proceedings are superior to all other available methods for the

fair and efficient adjudication of this controversy. Joinder of all parties is impracticable, and the

damages suffered by the individual members of the Class will likely be relatively small,

especially given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendant’s actions. Thus, it would be virtually impossible for the individual

members of the Class to obtain effective relief from Defendant’s misconduct. Even if members

of the Class could sustain such individual litigation, it would still not be preferable to a class

action, because individual litigation would increase the delay and expense to all parties due to the

complex legal and factual controversies presented in this Complaint. By contrast, a class action

presents far fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single Court. Economies of time, effort

and expense will be fostered and uniformity of decisions ensured. Also, there are no pending

governmental actions against Defendant for the same conduct.

                                  FIRST CAUSE OF ACTION
          Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
                 (On behalf of Plaintiff and the Pre-recorded No Consent Class)

          34.      Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.




                                                     7

                Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 7 of 11
        35.      Defendant or its telemarketers made pre-recorded avatar calls to cellular and

residential telephone numbers belonging to Plaintiff and other members of the Pre-recorded No

Consent Class without first obtaining prior express written consent to receive such calls.

        36.      By making the pre-recorded avatar calls to Plaintiff and members of the No

Consent Class without their prior express consent, Defendants violated 47 U.S.C. § 227(b)(1)(A)

and § 227(b)(1)(B).

        37.      The calls were for telemarketing purposes and announced the commercial

availability of Defendant’s home security products and services.

        38.      Neither Plaintiff nor any other member of the proposed Class had any established

business relationship with either Defendant.

        39.      As a result of Defendant’s conduct, Plaintiff and the other members of the No

Consent Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in

damages for each violation of such act.

        40.      In the event that the Court determines that Defendant’s conduct was willful and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the No Consent Class.

        41.      To the extent third parties placed the calls, Defendant knowingly received the

benefits of such calls and ratified the calls.

        42.      Defendant and its telemarketers failed to obtain any prior express consent that

included, as required by 47 C.F.R. § 64.1200(f)(8)(i), a clear and conspicuous disclosure

informing the person signing that:

        (A) By executing the agreement, such person authorizes the seller to deliver or
        cause to be delivered to the signatory telemarketing calls using an automatic
        telephone dialing system or an artificial or pre-recorded voice; and



                                                  8

              Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 8 of 11
          (B) The person is not required to sign the agreement (directly or indirectly), or
          agree to enter into such an agreement as a condition of purchasing any property,
          goods, or services.

          43.      By making unsolicited telephone calls to Plaintiffs and members of the Pre-

recorded No Consent Class’s telephones without prior express consent, and by utilizing an

ATDS and/or pre-recorded or artificial voice, Defendant and its agents violated 47 U.S.C. §

227(b)(1)(A)(iii).

          44.      To the extent third parties placed the calls, Defendant knowingly received the

benefits of such calls and ratified the calls.

          45.      As a result of Defendant’s unlawful conduct, or the conduct of Defendant’s agents

on or for Defendant’s behalf, Plaintiff and the members of the Pre-recorded No Consent Class

suffered actual damages in the form of monies paid to receive the unsolicited telephone calls on

their cellular telephones and, under Section 227(b)(3)(B), are each entitled to, inter alia, a

minimum of $500 in damages for each such violation of the TCPA.

          46.      In the even it is determined that Defendant’s conduct was willful and knowing,

the Court should, pursuant to Section 227(b)(3), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the No Consent Class.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for the following

relief:

                   A.     An order certifying the Class as defined above, appointing Plaintiff as the

          representatives of the Class, and appointing their counsel as Class Counsel;

                   B.     An award of actual monetary loss from such violations or the sum of five

          hundred dollars ($500.00) for each violation ($1,500.00 for each willful violation),



                                                    9

                Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 9 of 11
      whichever is greater all to be paid into a common fund for the benefit of the Plaintiff and

      the Class Members;

              C.      An order declaring that Defendant’s actions, as set out above, violate the

      TCPA;

              D.      An order declaring that Defendant’s actions, as set out above, were willful,

      and awarding treble damages;

              E.      An injunction requiring Defendant to cease all unsolicited calling

      activities, and otherwise protecting the interests of the Class;

              F.      An award of reasonable attorneys’ fees and costs to be paid out of the

      common fund prayed for above; and

              G.      Such other and further relief that the Court deems reasonable and just.

                                        JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.


                                              Respectfully submitted,

Dated: August 23, 2021                        BRENNAN LANDY, individually and on behalf of
                                              all others similarly situated,

                                      Respectfully submitted,

                                              /s/ Patrick H. Peluso
                                              Patrick H. Peluso
                                              ppeluso@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              999 E Mexico Ave., Suite 300
                                              Denver, Colorado 80210
                                              Tel: 720.213.0675
                                              Fax: 303.927.0809
                                              Counsel for Plaintiff by Special Appearance




                                                 10

         Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 10 of 11
                           /s/ L. Phillip Hornthal, III
                           L. Phillip Hornthal, III
                           Attorney at Law
                           301 East Main Street
                           Elizabeth City, NC 27909
                           phornthal@hrem.com
                           Tel: 252-698-0214
                           Fax: 252-335-4223
                           N.C. State Bar No. 19984
                           Local Civil Rule 83.1(d) Counsel for the Plaintiff




                             11

Case 5:21-cv-00341-FL Document 1 Filed 08/23/21 Page 11 of 11
